        Case 1:20-mj-00143-DAR Document 20 Filed 09/29/20 Page 1 of 3




                          UNITED STATES DISTRICT
                         COURT FOR THE DISTRICT OF
                                COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
         v.                                  : CRIMINAL NO. 20-MJ-00143
                                             :
GEORGE LLOYD OGLESBEE,                       :
    Defendant.                               :


               CONSENT MOTION TO CONTINUE PRELIMINARY HEARING

         The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully files this Consent Motion to Continue the Preliminary

Hearing in the above-captioned matter, currently scheduled for September 29, 2020 until a

date after October 28, 2020. In support thereof, the government states as follows:

   1. On July 27, 2020, the defendant was arrested and charged by Criminal Complaint

         charging the defendant with one count of Travel With Intent to Engage in Illicit Sexual

         Conduct, in violation of 18 U.S.C. § 2423 and one count of Interstate Travel in Aid of

         Racketeering, in violation of 18 U.S.C. §.1952. On July 30, 2020, the Honorable Judge

         Robinson ordered that the defendant be released pending trial. A preliminary hearing

         was set for August 14, 2020. The hearing was continued by consent motions until

         August 28, 2020, and then until September 29, 2020.

   2. The government and counsel for the defendant have conferred, and are continuing to

         communicate in an effort to resolve this matter.     The government is also gathering

         discovery to provide to counsel for the defendant.

   3.     The parties, therefore, would respectfully request that the preliminary hearing be

                                              1
      Case 1:20-mj-00143-DAR Document 20 Filed 09/29/20 Page 2 of 3



        continued until a date after October 28, 2020. The parties agree that the interests and

        ends of justice are best served and outweigh the interests of the public and the defendant

        in a speedy trial, and that this adjournment will allow the parties to continue

        negotiations in an effort to achieve a resolution before trial. Therefore, the parties agree

        that pursuant to 18 U.S.C. § 3161, the time from September 29, 2020 through the next

        court date shall be excluded in computing the date for speedy trial in this case.



       Wherefore, the parties respectfully request that the Court continue the Preliminary

Hearing in this matter until October 28, 2020, or to a date after that date convenient to the

Court’s calendar.

                                     Respectfully submitted,

                                     MICHAEL SHERWIN
                                     UNITED STATES ATTORNEY
                                     N.Y. Bar No. 4444188




                             By:      /s/
                                    Kenya K. Davis
                                    Assistant United States Attorney
                                    D.C. Bar No. 502305
                                    U.S. Attorney’s Office
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    202-252-7059
                                    Kenya.Davis@usdoj.gov




                                               2
       Case 1:20-mj-00143-DAR Document 20 Filed 09/29/20 Page 3 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                    :
                                             :
         v.                                  : CRIMINAL NO. 20-MJ-00143
                                             :
 GEORGE LLOYD OGLESBEE,                      :
          Defendant.                         :



                                           ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon

consent, it is therefore

        ORDERED that the parties shall appear for a Preliminary Hearing at_______ on

October_____, 2020. It is further

        ORDERED that pursuant to the representations made by the parties, the interests and

ends of justice are best served and outweigh the interests of the public and the defendant in a

speedy trial. Pursuant to 18 U.S.C. § 3161, the time from September 29, 2020 through

October____, 2020 shall be excluded in computing the date for speedy trial in this case.




                                             ______________________________________
                                             The Honorable Judge Zia Faruqui




                                             3
